Title: From George Washington to the United States Senate, 18 August 1789
From: Washington, George
To: United States Senate



Gentlemen of the Senate,
New York August 18th 1789

In conformity to the Law re-establishing the Government of the Western Territory, I nominate


Arthur St Clair

Governor.


Winthrop Sargent

Secretary.


Samuel Holden Parsons,
}



John Cleve Symmes and
Judges of the Court.


William Barton



I also nominate Ebenezer Tucker, Surveyor of Little Egg Harbour in the State of New Jersey.

Go: Washington

